Citation Nr: 1222375	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-38 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to March 1971 and from April 1971 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2001 and May 2008 RO rating decisions.  The November 2001 RO decision denied service connection for hepatitis C.  The May 2008 RO decision also denied a claim for a TDIU rating.  In March 2011, the Veteran testified at a Travel Board hearing at the RO.  

The Board notes that a September 2009 statement of the case identifies the May 2008 RO decision in which the RO also determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for hepatitis C, as the rating action on appeal as to that issue.  The Board notes, however, that a prior November 2001 RO decision that denied entitlement to service connection for hepatitis C, is not final.  The Veteran essentially expressed disagreement with that decision and continued to submit evidence, as to the issue of entitlement to service connection for hepatitis C, within one year of that decision.  Consequently, the November 2001 RO decision is not final and the Veteran's claim has been pending since that time.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran was last issued a supplemental statement of the case addressing the issues of entitlement to service connection for hepatitis C and to entitlement to a TDIU rating, in April 2011.  The Board notes that subsequent to the issuance of the April 2011 supplemental statement of the case, additional medical evidence was submitted directly to the Board and was never considered by the RO.  Such evidence specifically includes additional VA private and treatment records.  

The Board notes that the Veteran has not submitted a waiver with regard to initial RO consideration of the additional medical evidence.  In fact, in an April 2012 letter, the Board notified the Veteran that additional medical evidence had been received and that he had the right to have the RO review such evidence prior to any Board review.  The Veteran was notified that he could waive his right to prior RO review of such evidence by submitting a waiver in writing.  He was notified that he had forty-five days from the date of the letter to respond, and that if no response was received, the Board would assume that he did not want the Board to decide his appeal at this time and that his appeal would be remanded to the RO for review.  The Veteran did not respond to the April 2012 letter.  Thus, the case must be remanded for initial RO consideration of the evidence and for a supplemental statement of the case.  38 C.F.R. 20.1304 (2011); See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

The Veteran essentially claims that his service-connected disabilities prevent gainful employment, warranting a TDIU rating.  He is currently service-connected for a right knee disability (rated 30 percent); a right foot disability (rated 0 percent); scars of the right knee and right hip (rated 10 percent); a left hip disability (rated 30 percent); a left shoulder disability (rated 10 percent); a low back disability (rated 10 percent); a right eye disability (rated 0 percent); residuals of a fractured mandible (rated 0 percent); and for residuals of a cerebral concussion (rated 0 percent).  

The Board observes that at the March 2011 Board hearing, as well as in a February 2008 VA Form 9, the Veteran raised the issue of entitlement to an increase in a 30 percent rating for a right knee disability.  The Board notes that the Veteran's claim for an increased rating for his service-connected right knee disability, as well as his claim for service connection for hepatitis C, are inextricably intertwined with his claim for a TDIU rating.  Thus, a decision by the Board on the Veteran's claims for a TDIU rating would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Additionally, the Board notes that the Veteran was last afforded a VA orthopedic examination in February 2010.  The diagnosis was degenerative joint disease of the right knee, status post replacement.  At the March 2011 Board hearing, the Veteran specifically indicated that he was experiencing instability of his right knee.  Therefore, the record clearly raises a question as to the current severity of the Veteran's service-connected right knee disability.  As such, the Veteran should be afforded an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected right knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Further, at the March 2011 Board hearing, the Veteran reported that he had applied for disability benefits from the Social Security Administration (SSA).  The Board notes that there is an April 2011 notation in the record that the Veteran's claim for SSA records was denied.  The Board notes, however, that VA is obliged to attempt to obtain and consider any SSA records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2006); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, for this reason as well, the Board must remand this claim.  

Finally, the Board finds that the requirements of VA's duty to notify and assist the Veteran have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  A review of the claims folder shows that the Veteran has not been specifically provided VCAA notice as to his claim for entitlement to an increase in a 30 percent rating for a right knee disability.  Thus, on remand the RO should provide corrective VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with and satisfied with respect to the issue of entitlement to an increase in a 30 percent rating for a right knee disability.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Ask the Veteran to identify all medical providers who have treated him for his service-connected disabilities since December 2010 and for hepatitis C since service.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since December 2010 should be obtained.  

3.  Request, directly from the SSA, complete copies of any medical records related to a claim asserted by the Veteran for disability benefits from that agency and any disability determination made by SSA.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the veteran must be informed in writing.  

4.  Afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of his hepatitis C.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not that the Veteran's hepatitis C is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.  

5.  Schedule the Veteran for a VA examination to determine the severity of his right knee disability.  The claims folder must be made available and reviewed by the examiner.  All indicated tests should be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected right knee disability should be described in detail.  Specifically, the examiner should conduct a thorough orthopedic examination of the Veteran's right knee disability and provide a diagnosis of any pathology found.  

In examining the right knee disability, the examiner should document any limitation of motion (in degrees) of the Veteran's right knee, to include providing the point at which painful motion begins.  The examiner should also indicate whether there is any guarding on motion and the degrees at which the guarding starts.  

The examination should further comment as to whether (and if so, to what extent, (i.e. slight, moderate, or severe)) the knee disability includes recurrent subluxation or lateral instability.  

The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right knee is used repeatedly over a period of time.  The examiner should also be asked to determine whether the joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations should be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination, i.e., the extent of his pain-free motion.  

The examiner must also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

The rationale for any opinions expressed should be set forth by the examiner in a legible report.  

6.  Then adjudicate the claim for entitlement to an increase in a 30 percent rating for a right knee disability and reconsider the appeal.  The RO should carefully review all evidence received since the last supplemental statement of the case.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, which takes into account all evidence submitted since the last supplemental statement of the case (including all evidence submitted directly to the Board), to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

